DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is responsive to the Amendment filed on 03/21/22.  Accordingly, claims 1-21 are currently pending.
Claim Rejections - 35 USC § 102


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s)  1-4, 6-11, 13-18, and 20-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shah et al (2016/0232019), previously cited.
-Regarding claim 1, Shah et al teaches a method for a physical network interface controller (PNIC) (“NIC 150”, [0015]) to perform logical network packet handling, the PNIC being enabled with Input/Output (I/O) virtualization to support multiple virtual functions (VF)s (see figure 2), wherein the method (see figures 2 and 3) comprises:
procedure (comprising (302), figure 3) of receiving an egress packet (“packet”, [0045]) associated with a packet flow (“receive path”, [0044]) from a virtualized computing instance (e.g., being a virtual machine ((VM 206), figure 2)) to a destination (e.g., being another virtual machine ((VM 208), figure 2) or a network (“network”, [0014]))) over a logical network (as shown in figure 2), (see “To bypass the hypervisor, the NIC 150 may support bridging across the multiple VMs”, [0030]), wherein the egress packet is received via a first virtual function ((VF), figure 2) supported by the PNIC and assigned to the virtualized computing instance;
procedure (comprising CFA ((250, figure 2)), of steering the egress packet towards a processing pipeline (being a path from the CFA to a second virtual function ((VF), figure 2) for further forwarding the egress packet to the other virtual machine, (see “For the receive path, the CFA 250 may perform flow processing and fine grained steering to VMs 202, 204, 206, 208 or the virtual switch 114”, [0044])), supported by the PNIC by applying a filter (“filters”,  [0031])) associated with the packet flow, or namely, associated with the first virtual function (see “The CFA may apply receive multicast/unicast filtering for individual virtual entities via PCIe functionality. These filters identify virtual entities based on DMACs, VLAN fields, and/or other identifiers. The flow identification capability provided in the CFA may be used to direct flows to PCIe physical functions (PFs) or virtual functions (VFs)”, [0031])
, and associated with content (“VLAN fields, and/or other identifiers”, [0031 ]) of the egress packet, (see “The CFA allows traffic to be steered to specific destination virtual entities in the receive path. The CFA may support packet steering based on a specific network virtualization mechanisms or tunnel types as well as fields from tunnel headers and inner headers”, [0027]);
procedure (comprising the CFA and (312, 316, 318), figure 3) of processing/editing the egress packet using a flow ID (“flow ID of the packet”, [0045]) of the processing pipeline to generate a processed packet (being outputted from the second virtual function toward the other virtual machine, (see “The flow processing logic may determine one or more actions to perform on the packet based on the flow ID (316). For example, the actions may include an editing action”, [0045], “The CFA may support packet editing in response to flow matching or other identifiers. For example, the CFA may perform VLAN tag insertion or deletion”, [0054], and “The CFA may be instructed by the hypervisor or host virtual switch to insert a VLAN tag in a packet submitted for transmission or remove a VLAN tag from a received packet. …. On the receive path, a removed VLAN tag may be communicated from the NIC out-of-band (OOB) along with the received packet”, [0023]),
wherein the processing pipeline includes (a) retrieving a  logical network policy (“flow configuration and management parameters”, [0045]) associated with the packet flow from a datastore (“locally stored listing on the NIC”, [0045]) ]) on the PNIC and (b) performing one or more actions (“one or more actions”, [0045]) according to the logical network policy, (see [0045]); and
procedure (comprising the second virtual function) of forwarding the processed packet towards the destination via the second virtual function supported by the PNIC (see figure 2 and [0042]).
-Regarding claim 2, Shah et al teaches that steering the egress packet towards the processing pipeline comprises: identifying a logical network tag (“removed VLAN tag”, [0023]) associated with the first virtual functions via which the egress packet is received (see [0023]); and based on the logical network tag and a destination address specified by the egress packet, applying the filter to steer the egress packet towards a packet queue (being the processing pipeline ) supported by the PNIC, (see “The CFA may apply receive multicast/unicast filtering for individual virtual entities via PCIe functionality. These filters identify virtual entities based on DMACs, VLAN fields, and/or other identifiers. The flow identification capability provided in the CFA may be used to direct flows to PCIe physical functions (PFs) or virtual functions (VFs)”, [0031]).
-Regarding claim 3, Shah et al teaches that steering the egress packet towards the processing pipeline comprises: attaching, to the egress packet, the tag that identifies a virtual local area network (VLAN) (“virtual LAN”, [0022]) associated with the first virtual function, (see “On the receive path, a removed VLAN tag may be communicated from the NIC out-of-band (OOB) along with the received packet”, [0023]).
-Regarding claim 4, Shah et al teaches that prior to detecting the egress packet, configuring the logical network policy for the packet flow based on an instruction (“flow control parameters and other network parameters from the virtual switch 114 of the hypervisor 116”, [0042]) from a virtual switch ((114, figure 2) associated with the virtualized computing instance (see “the NIC may access flow configuration and management parameters stored at a virtual switch or hypervisor and apply the flow configuration and management parameters to virtual functions that bypass the virtual switch and/ or hypervisor, thereby extending the management domain of the virtual switch and/or hypervisor, thereby extending the management domain of the virtual switch and/or hypervisor”, [0013], and “The CFA may access flow control parameters and other network parameters from the virtual switch 114 of the hypervisor 116. Using consistent network parameters across the PFs and VFs may extend the effective management 299 of the hypervisor 116 to traffic that bypasses the hypervisor 116”, [0042]).
-Regarding claim 6, Shah et al teaches that processing the egress packet comprises: generating the processed packet by updating source media access control (MAC) address information with an outer DMAC in the egress packet for forwarding to the destination over a logical layer-3 network (“VXLAN”, [0026]), (see “A NIC executing a CFA may allow for larger destination MAC address (DMAC) and virtual LAN (VLAN) tables. The CFA may support various combination of outer DMACs, Outer VLANs, Inner DMACs, and Inner VLANs identifiers, outer and inner layer 3 IB header fields, outer and inner layer 4 transport (e.g. TCP/UDP) header fields to select policies for a virtual entity”, [0022], and “The tunnel identifier (e.g. VXLAN virtual network identifier (VNI)) and/or the outer DMAC may be included in virtual entity assignments. To insert such identifiers, the CFA may support header editing capabilities, decapsulation (e.g., removing tunnel headers), and/or VLAN tag updates”, [0026]).
-Regarding claim 7, Shah et al teaches that processing the egress packet comprises: generating the processed packet by encapsulating, via header encapsulation (“header encapsulation”, [0021]), the egress packet with an outer header (e.g., comprising an outer DMAC (“outer DMAC”, [0021]) that is addressed from a first virtual tunnel endpoint (VTEP) being, or namely associated with, the virtualized computing instance to a second VTEP (“virtual entity”, [0021]) associated with the destination for forwarding to the destination via a physical network (comprising a network interface ((152), figure 1), see [0003, 0014, 0017, 0021]).
-Regarding claim 8, Shah et al teaches a non-transitory computer-readable storage medium (“storage medium” [0068, 0069]) that includes a set of instructions (“instructions” [0068, 0069]) which, in response to execution by a processor (“processor” [0068, 0069]) of a physical network interface controller (PNIC) (“NIC 150”, [0015]) enabled with Input/Output (I/O) virtualization to support multiple virtual functions (VF)s (see figure 2), cause the processor to perform a method associated with logical network packet handling, wherein the method (see figures 2 and 3) comprises: 
procedure (comprising (302), figure 3) of receiving an egress packet (“packet”, [0045]) associated with a packet flow (“receive path”, [0044]) from a virtualized computing instance (e.g., being a virtual machine ((VM 206), figure 2)) to a destination (e.g., being another virtual machine ((VM 208), figure 2) or a network (“network”, [0014]))) over a logical network (as shown in figure 2), (see “To bypass the hypervisor, the NIC 150 may support bridging across the multiple VMs”, [0030]), wherein the egress packet is received via a first virtual function ((VF), figure 2) supported by the PNIC and assigned to the virtualized computing instance;
procedure (comprising CFA ((250, figure 2)), of steering the egress packet towards a processing pipeline (being a path from the CFA to a second virtual function ((VF), figure 2) for further forwarding the egress packet to the other virtual machine, (see “For the receive path, the CFA 250 may perform flow processing and fine grained steering to VMs 202, 204, 206, 208 or the virtual switch 114”, [0044])), supported by the PNIC by applying a filter (“filters”,  [0031])) associated with the packet flow, or namely, associated with the first virtual function (see “The CFA may apply receive multicast/unicast filtering for individual virtual entities via PCIe functionality. These filters identify virtual entities based on DMACs, VLAN fields, and/or other identifiers. The flow identification capability provided in the CFA may be used to direct flows to PCIe physical functions (PFs) or virtual functions (VFs)”, [0031])
, and associated with content (“VLAN fields, and/or other identifiers”, [0031 ]) of the egress packet, (see “The CFA allows traffic to be steered to specific destination virtual entities in the receive path. The CFA may support packet steering based on a specific network virtualization mechanisms or tunnel types as well as fields from tunnel headers and inner headers”, [0027]);
procedure (comprising the CFA and (312, 316, 318), figure 3) of processing/editing the egress packet using a flow ID (“flow ID of the packet”, [0045]) of the processing pipeline to generate a processed packet (being outputted from the second virtual function toward the other virtual machine, (see “The flow processing logic may determine one or more actions to perform on the packet based on the flow ID (316). For example, the actions may include an editing action”, [0045], “The CFA may support packet editing in response to flow matching or other identifiers. For example, the CFA may perform VLAN tag insertion or deletion”, [0054], and “The CFA may be instructed by the hypervisor or host virtual switch to insert a VLAN tag in a packet submitted for transmission or remove a VLAN tag from a received packet. …. On the receive path, a removed VLAN tag may be communicated from the NIC out-of-band (OOB) along with the received packet”, [0023]),
wherein the processing pipeline includes (a) retrieving a  logical network policy (“flow configuration and management parameters”, [0045]) associated with the packet flow from a datastore (“locally stored listing on the NIC”, [0045]) ]) on the PNIC and (b) performing one or more actions (“one or more actions”, [0045]) according to the logical network policy, (see [0045]); and
procedure (comprising the second virtual function) of forwarding the processed packet towards the destination via the second virtual function supported by the PNIC (see figure 2 and [0042]).
-Claim 9 is rejected with similar reasons for claim 2.
-Claim 10 is rejected with similar reasons for claim 3.
-Claim 11 is rejected with similar reasons for claim 4.
-Claim 13 is rejected with similar reasons for claim 6.
-Claim 14 is rejected with similar reasons for claim 7.


-Regarding claim 15, Shah et al teaches a computer system, comprising: a processor (“processor” [0068, 0069]); a physical network interface controller (PNIC) (“NIC 150”, [0015]) enabled with Input/Output (I/O) virtualization to support multiple virtual functions (VF)s (see figure 2); and a non-transitory computer-readable medium (“storage medium” [0068, 0069]) having stored thereon instructions (“instructions” [0068, 0069]) that, when executed by the processor, cause the processor to perform the following: 
receive, (via procedure (comprising (302), figure 3)),  an egress packet (“packet”, [0045]) associated with a packet flow (“receive path”, [0044]) from a virtualized computing instance (e.g., being a virtual machine ((VM 206), figure 2)) to a destination (e.g., being another virtual machine ((VM 208), figure 2) or a network (“network”, [0014]))) over a logical network (as shown in figure 2), (see “To bypass the hypervisor, the NIC 150 may support bridging across the multiple VMs”, [0030]), wherein the egress packet is received via a first virtual function ((VF), figure 2) supported by the PNIC and assigned to the virtualized computing instance;
steer, (via procedure (comprising CFA ((250, figure 2))), of  the egress packet towards a processing pipeline (being a path from the CFA to a second virtual function ((VF), figure 2) for further forwarding the egress packet to the other virtual machine, (see “For the receive path, the CFA 250 may perform flow processing and fine grained steering to VMs 202, 204, 206, 208 or the virtual switch 114”, [0044])), supported by the PNIC by applying a filter (“filters”,  [0031])) associated with the packet flow, or namely, associated with the first virtual function (see “The CFA may apply receive multicast/unicast filtering for individual virtual entities via PCIe functionality. These filters identify virtual entities based on DMACs, VLAN fields, and/or other identifiers. The flow identification capability provided in the CFA may be used to direct flows to PCIe physical functions (PFs) or virtual functions (VFs)”, [0031])
, and associated with content (“VLAN fields, and/or other identifiers”, [0031 ]) of the egress packet, (see “The CFA allows traffic to be steered to specific destination virtual entities in the receive path. The CFA may support packet steering based on a specific network virtualization mechanisms or tunnel types as well as fields from tunnel headers and inner headers”, [0027]);
process/edit, (via procedure (comprising the CFA and (312, 316, 318), figure 3))) the egress packet using a flow ID (“flow ID of the packet”, [0045]) of the processing pipeline to generate a processed packet (being outputted from the second virtual function toward the other virtual machine, (see “The flow processing logic may determine one or more actions to perform on the packet based on the flow ID (316). For example, the actions may include an editing action”, [0045], “The CFA may support packet editing in response to flow matching or other identifiers. For example, the CFA may perform VLAN tag insertion or deletion”, [0054], and “The CFA may be instructed by the hypervisor or host virtual switch to insert a VLAN tag in a packet submitted for transmission or remove a VLAN tag from a received packet. …. On the receive path, a removed VLAN tag may be communicated from the NIC out-of-band (OOB) along with the received packet”, [0023]),
wherein the processing pipeline includes (a) retrieving a  logical network policy (“flow configuration and management parameters”, [0045]) associated with the packet flow from a datastore (“locally stored listing on the NIC”, [0045]) ]) on the PNIC and (b) performing one or more actions (“one or more actions”, [0045]) according to the logical network policy, (see [0045]); and
forward, (via procedure (comprising the second virtual function)) of forwarding the processed packet towards the destination via the second virtual function supported by the PNIC (see figure 2 and [0042]).
-Claim 16 is rejected with similar reasons for claim 2.
-Claim 17 is rejected with similar reasons for claim 3.
-Claim 18 is rejected with similar reasons for claim 4.
-Claim 20 is rejected with similar reasons for claim 6.
-Claim 21 is rejected with similar reasons for claim 7.


Claim Rejections - 35 USC § 103




The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5, 12, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shah et al in view of Zuo et al (8,930,690), previously-cited.
-Regarding claim 5, Shah et al teaches that the logical policy is configured, by the virtual switch, for offloading the traffic flow from the virtual switch to the PNIC, (see "A NIC 150 executing a CFA may provide offload services to the hypervisor and/or virtual switch and apply a consistent policy to traffic that bypasses the hypervisor", [0041] and "The CFA may access flow control parameters and other network parameters from the virtual switch 114 of the hypervisor116. Using consistent network parameters across the PFs and VFs may extend the effective management 299 of the hypervisor 116 to traffic that bypasses the hypervisor116", [0042]).
Shah et al does not teach whether the method comprises: triggering the virtual switch to configure the logical network policy by forwarding a prior egress packet belonging to the packet flow towards the virtual switch, as claimed. 
In analogous art, Zuo et al teaches a process for offloading a packet flow from a virtual switch to a NIC, the process comprising: procedure (310, figure 3) of forwarding a prior egress packet ("network packet", col. 11, line 45) belonging to a packet flow ("the same stream", col. 8, lines 56-57) towards the virtual switch (see "Act 308 includes an act of the virtual switch receiving the network packet from one of the virtual machine or the physical NIC (act 310)", col. 11, lines 45-47);  procedure (312, figure 3) of inspecting, by the virtual switch, the forwarded prior egress packet (see col. 11, lines 47-58) ; procedure (312, figure 3) of, based on the inspection, causing/triggering the virtual switch to establish/configure  logical network policy (being a matched rule, which is obtained, via the virtual switch, by matching the forwarded prior egress packet with a rule (“Rule”, 312, figure 3) in one or more rule sets) (see "Act 308 also includes, based on matching the network packet with the rule, an act of the virtual switch offloading the flow to the physical NIC (act 316)", col. 11, line 66 to col. 12, line 1), or namely, the procedure  (312, figure 3) of triggering the virtual switch to configure the logical network policy by forwarding the prior egress packet belonging to the packet flow towards the virtual switch (based upon the inspection of the forwarded prior egress packet), and procedure ((314, 316), figure 3) of offloading the packet flow to the NIC based on the configured logical network policy.  
Accordingly, it would have been obvious to one skilled in the art at the time the invention was effectively filed to have combined Shah et al and Zuo et al and arrived at the claim feature in such a way that since Shah et al does not teach in detail on how and when to offload the traffic flow from the virtual switch to the PNIC, the method would further comprise: forwarding a prior egress packet belonging to the packet flow towards the virtual switch (as taught by Zuo et al); inspecting, by the virtual switch, the prior egress packet, (as taught by Zuo et al); triggering the virtual switch to configure the logical network policy by forwarding the prior egress packet belonging to the packet flow towards the virtual switch (based upon the inspection of the forwarded prior egress packet), (as taught by Zuo et al), and offloading the packet flow to the NIC based on the configured logical network policy. One skilled in the art would have been motivated to make such a combination because by doing so, the virtual switch would know when to offload the traffic flow from the virtual switch to the PNIC, by being based upon the triggering (as taught by Zuo et al).

-Regarding claim 12, Shah et al teaches that the logical policy is configured, by the virtual switch, for offloading the traffic flow from the virtual switch to the PNIC, (see "A NIC 150 executing a CFA may provide offload services to the hypervisor and/or virtual switch and apply a consistent policy to traffic that bypasses the hypervisor", [0041] and "The CFA may access flow control parameters and other network parameters from the virtual switch 114 of the hypervisor116. Using consistent network parameters across the PFs and VFs may extend the effective management 299 of the hypervisor 116 to traffic that bypasses the hypervisor116", [0042]).
Shah et al does not teach whether the method comprises: triggering the virtual switch to configure the logical network policy by forwarding a prior egress packet belonging to the packet flow towards the virtual switch, as claimed. 
In analogous art, Zuo et al teaches a process for offloading a packet flow from a virtual switch to a NIC, the process comprising: procedure (310, figure 3) of forwarding a prior egress packet ("network packet", col. 11, line 45) belonging to a packet flow ("the same stream", col. 8, lines 56-57) towards the virtual switch (see "Act 308 includes an act of the virtual switch receiving the network packet from one of the virtual machine or the physical NIC (act 310)", col. 11, lines 45-47);  procedure (312, figure 3) of inspecting, by the virtual switch, the forwarded prior egress packet (see col. 11, lines 47-58) ; procedure (312, figure 3) of, based on the inspection, causing/triggering the virtual switch to establish/configure  logical network policy (being a matched rule, which is obtained, via the virtual switch, by matching the forwarded prior egress packet with a rule (“Rule”, 312, figure 3) in one or more rule sets) (see "Act 308 also includes, based on matching the network packet with the rule, an act of the virtual switch offloading the flow to the physical NIC (act 316)", col. 11, line 66 to col. 12, line 1), or namely, the procedure  (312, figure 3) of triggering the virtual switch to configure the logical network policy by forwarding the prior egress packet belonging to the packet flow towards the virtual switch (based upon the inspection of the forwarded prior egress packet), and procedure ((314, 316), figure 3) of offloading the packet flow to the NIC based on the configured logical network policy.  
Accordingly, it would have been obvious to one skilled in the art at the time the invention was effectively filed to have combined Shah et al and Zuo et al and arrived at the claim feature in such a way that since Shah et al does not teach in detail on how and when to offload the traffic flow from the virtual switch to the PNIC, the method would further comprise: forwarding a prior egress packet belonging to the packet flow towards the virtual switch (as taught by Zuo et al); inspecting, by the virtual switch, the prior egress packet, (as taught by Zuo et al); triggering the virtual switch to configure the logical network policy by forwarding the prior egress packet belonging to the packet flow towards the virtual switch (based upon the inspection of the forwarded prior egress packet), (as taught by Zuo et al), and offloading the packet flow to the NIC based on the configured logical network policy. One skilled in the art would have been motivated to make such a combination because by doing so, the virtual switch would know when to offload the traffic flow from the virtual switch to the PNIC, by being based upon the triggering (as taught by Zuo et al).

-Regarding claim 19, Shah et al teaches that the logical policy is configured, by the virtual switch, for offloading the traffic flow from the virtual switch to the PNIC, (see "A NIC 150 executing a CFA may provide offload services to the hypervisor and/or virtual switch and apply a consistent policy to traffic that bypasses the hypervisor", [0041] and "The CFA may access flow control parameters and other network parameters from the virtual switch 114 of the hypervisor116. Using consistent network parameters across the PFs and VFs may extend the effective management 299 of the hypervisor 116 to traffic that bypasses the hypervisor116", [0042]).
Shah et al does not teach whether the instructions further cause the processor to: trigger the virtual switch to configure the logical network policy by forwarding a prior egress packet belonging to the packet flow towards the virtual switch, as claimed. 
In analogous art, Zuo et al teaches a process for offloading a packet flow from a virtual switch to a NIC, the process comprising: procedure (310, figure 3) of forwarding a prior egress packet ("network packet", col. 11, line 45) belonging to a packet flow ("the same stream", col. 8, lines 56-57) towards the virtual switch (see "Act 308 includes an act of the virtual switch receiving the network packet from one of the virtual machine or the physical NIC (act 310)", col. 11, lines 45-47);  procedure (312, figure 3) of inspecting, by the virtual switch, the forwarded prior egress packet (see col. 11, lines 47-58) ; procedure (312, figure 3) of, based on the inspection, causing/triggering the virtual switch to establish/configure  logical network policy (being a matched rule, which is obtained, via the virtual switch, by matching the forwarded prior egress packet with a rule (“Rule”, 312, figure 3) in one or more rule sets) (see "Act 308 also includes, based on matching the network packet with the rule, an act of the virtual switch offloading the flow to the physical NIC (act 316)", col. 11, line 66 to col. 12, line 1), or namely, the procedure  (312, figure 3) of triggering the virtual switch to configure the logical network policy by forwarding the prior egress packet belonging to the packet flow towards the virtual switch (based upon the inspection of the forwarded prior egress packet), and procedure ((314, 316), figure 3) of offloading the packet flow to the NIC based on the configured logical network policy.  
Accordingly, it would have been obvious to one skilled in the art at the time the invention was effectively filed to have combined Shah et al and Zuo et al and arrived at the claim feature in such a way that since Shah et al does not teach in detail on how and when to offload the traffic flow from the virtual switch to the PNIC, the instructions would further comprise: forwarding a prior egress packet belonging to the packet flow towards the virtual switch (as taught by Zuo et al); inspecting, by the virtual switch, the prior egress packet, (as taught by Zuo et al); triggering the virtual switch to configure the logical network policy by forwarding the prior egress packet belonging to the packet flow towards the virtual switch (based upon the inspection of the forwarded prior egress packet), (as taught by Zuo et al), and offloading the packet flow to the NIC based on the configured logical network policy. One skilled in the art would have been motivated to make such a combination because by doing so, the virtual switch would know when to offload the traffic flow from the virtual switch to the PNIC, by being based upon the triggering (as taught by Zuo et al).
Response to Arguments






Applicant's arguments filed on 03/21/22 have been fully considered but they are, in-part, not persuasive. 
-As results, the previous objections to the specification and claims 8-14 have been withdrawn.
- Applicant's arguments, with respect to claim 1, is not persuasive.
The applicant mainly argues that:
(i) Shah et al does not teach the limitation “steering the egress packet towards a processing pipeline supported by the PNIC”
(ii) Shah et al does not teach the limitation “wherein the processing pipeline includes (a) retrieving a logical network policy associated with the packet flow from a datastore on the PNIC”
	Note that the rejection is rewritten with more detail as set forth above in this Office Action in order to clarify reasons for the rejection.
Regarding part (i), the examiner respectfully disagrees.  As explained above in this Office Action, Shah et al teaches procedure (comprising CFA ((250, figure 2)), of steering the egress packet towards a processing pipeline (being a path from the CFA to a second virtual function ((VF), figure 2) for further forwarding the egress packet received from the virtualized computing instance (e.g., being a virtual machine ((VM 206), figure 2)) to another  virtual machine ((VM 208), figure 2), (see “For the receive path, the CFA 250 may perform flow processing and fine grained steering to VMs 202, 204, 206, 208 or the virtual switch 114”, [0044])), supported by the PNIC by applying a filter (“filters”,  [0031])) associated with the packet flow, or namely, associated with the first virtual function (see “The CFA may apply receive multicast/unicast filtering for individual virtual entities via PCIe functionality. These filters identify virtual entities based on DMACs, VLAN fields, and/or other identifiers. The flow identification capability provided in the CFA may be used to direct flows to PCIe physical functions (PFs) or virtual functions (VFs)”, [0031]).
Regarding part (ii), the examiner also disagrees.  As explained above in this Office Action, Shah et al teaches that the processing pipeline includes (a) retrieving a logical network policy (“flow configuration and management parameters”, [0045]) associated with the packet flow from a datastore (“locally stored listing on the NIC”, [0045]) on the PNIC.
- Applicant's arguments, with respect to claims 2-4, 6-11, 13-18, 20 and 21, are not persuasive, based on similar reasons set forth above to claim 1.
-Applicant's arguments, with respect to claim 5, is not persuasive.
The applicant mainly argues that:  Shah et al in view of Zuo et al  does teach the limitation “triggering the virtual switch to configure the logical network policy by forwarding a prior egress packet belonging to the packet flow towards the virtual switch” as required in claim 5.
The examiner respectfully disagrees.  Note that the rejection is rewritten with more detail as set forth above in this Office Action in order to clarify reasons for the rejection.   Shah et al in view of Zuo et al  teaches the limitation in the following manner.
As explained above in this Office Action, Shah et al teaches that the logical policy (“flow configuration and management parameters”, [0045])  is configured, by the virtual switch ((114), figure 2), for offloading the traffic flow from the virtual switch to the PNIC ((150), figure 2), (see "A NIC 150 executing a CFA may provide offload services to the hypervisor and/or virtual switch and apply a consistent policy to traffic that bypasses the hypervisor", [0041] and "The CFA may access flow control parameters and other network parameters from the virtual switch 114 of the hypervisor116. Using consistent network parameters across the PFs and VFs may extend the effective management 299 of the hypervisor 116 to traffic that bypasses the hypervisor116", [0042]).
Shah et al does not teach whether the method comprises: triggering the virtual switch to configure the logical network policy by forwarding a prior egress packet belonging to the packet flow towards the virtual switch, as claimed. 
In analogous art, Zuo et al teaches a process for offloading a packet flow from a virtual switch to a NIC, the process comprising: procedure (310, figure 3) of forwarding a prior egress packet ("network packet", col. 11, line 45) belonging to a packet flow ("the same stream", col. 8, lines 56-57) towards the virtual switch (see "Act 308 includes an act of the virtual switch receiving the network packet from one of the virtual machine or the physical NIC (act 310)", col. 11, lines 45-47);  procedure (312, figure 3) of inspecting, by the virtual switch, the forwarded prior egress packet (see col. 11, lines 47-58) ; procedure (312, figure 3) of, based on the inspection, causing/triggering the virtual switch to establish/configure  logical network policy (being a matched rule, which is obtained, via the virtual switch, by matching the forwarded prior egress packet with a rule (“Rule”, 312, figure 3) in one or more rule sets) (see "Act 308 also includes, based on matching the network packet with the rule, an act of the virtual switch offloading the flow to the physical NIC (act 316)", col. 11, line 66 to col. 12, line 1), or namely, the procedure  (312, figure 3) of triggering the virtual switch to configure the logical network policy by forwarding the prior egress packet belonging to the packet flow towards the virtual switch (based upon the inspection of the forwarded prior egress packet), and procedure ((314, 316), figure 3) of offloading the packet flow to the NIC based on the configured logical network policy.  
Accordingly, it would have been obvious to one skilled in the art at the time the invention was effectively filed to have combined Shah et al and Zuo et al and arrived at the claim feature in such a way that since Shah et al does not teach in detail on how and when to offload the traffic flow from the virtual switch to the PNIC, the method would further comprise: forwarding a prior egress packet belonging to the packet flow towards the virtual switch (as taught by Zuo et al); inspecting, by the virtual switch, the prior egress packet, (as taught by Zuo et al); triggering the virtual switch to configure the logical network policy by forwarding the prior egress packet belonging to the packet flow towards the virtual switch (based upon the inspection of the forwarded prior egress packet), (as taught by Zuo et al), and offloading the packet flow to the NIC based on the configured logical network policy. One skilled in the art would have been motivated to make such a combination because by doing so, the virtual switch would know when to offload the traffic flow from the virtual switch to the PNIC, by being based upon the triggering (as taught by Zuo et al).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 









Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Phu whose telephone number is (571)272-3502. The examiner can normally be reached Monday - Friday 9:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571-272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.V.P./Examiner, Art Unit 2463                                                                                                                                                                                                        
/PANKAJ KUMAR/Supervisory Patent Examiner, Art Unit 2463